DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/7/2022 has been entered.  Claims 1, 3 have been amended and Claims 2, 4-13 have been cancelled.  Claims 1, 3, 14-16 are currently pending in the application.  The amendment overcomes each objection, interpretation under 35 U.S.C. 112(f), and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 6/7/2022.

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 9/7/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to the claims.
Regarding the prism configured to separate incident light into light components in at least three types of wavelength bands in red and infrared wavelength bands, light in a green wavelength band, and light in a blue wavelength band, US 20110063427 A1 by Fengler et al. (hereinafter “Fengler”) discloses an endoscopic imaging system 10 including a three-sensor camera 13 comprising an optical beam splitter and image sensors 34, 36, and 38, which receive blue, green, and red/NIR light, respectively.  The beam splitter may be a plurality of dichroic prisms for splitting the light into light components.  
Regarding a filter comprising a first filter configured to pass light in the red wavelength band or to pass light in the red and infrared wavelength bands and a second filter configured to pass light in the infrared wavelength band and not to pass light in the red wavelength band, Fengler does not disclose this element.  However, US 20170289467 A1 by Yamamoto (hereinafter “Yamamoto”) discloses an endoscope device 1c including a dichroic prism 302b for splitting light to be incident on one of image sensors 303c, 304, and 305a.  Blue light and infrared light are incident on the sensor 303c across pixels 3035a and 3035b arranged as shown in Fig. 11 to generate blue and infrared signals, respectively.  Each pixel in the pixel groups 3035a and 3035b has a filter for transmitting light corresponding to the blue region or the infrared region.  Thus, the sensor 303c includes a filter with regions for transmitting visible and infrared light while blocking light of other wavelengths.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “light in red and infrared wavelength bands, light in a green wavelength band, and light in a blue wavelength band” in lines 3-4.  These elements are further recited in lines 5, 7, 11, 13.  Each subsequent recitation is indefinite because it is unclear if reference is made to the same light recited in lines 3-4 or additional light.  For clarity, each of these elements should be recited as “the light”, “additional light”, or similar, as appropriate.
Further, Claim 1 recites “light in the red wavelength band” in lines 14-15.  However, this limitation has been previously recited in lines 12-13.  The recitation in lines 14-15 is indefinite because it is unclear if reference is made to the same light recited in lines 12-13 or additional light.  For clarity, this element should be recited as “the light”, “additional light”, or similar, as appropriate.
Similarly, Claim 14 recites “light in the red wavelength band” in line 3.  This recitation is indefinite because it is unclear if reference is made to the same light recited in Claim 1, lines 3-4.  For clarity, this element should be recited as “the light”, “additional light”, or similar, as appropriate.
Claim 14 recites “an alternative arrangement of pixels that output the R signal and pixels that output the IR signal” in lines 6-7.  This limitation is indefinite because it is unclear how the term “alternative” is being used in reference to the arrangement of R and IR pixels.  For example, “alternative” could indicate an alternating pattern of R and IR pixels or an arrangement which is different from the previously recited filter configuration.  For the remainder of this Action, it is assumed that the term “alternative” is used to mean “alternating” when describing the pixel arrangement.
Claim 15 recites the limitation "the pixel value of the pixel that outputs the R signal" in lines 1-2.  However, a single pixel having a single pixel value has not been defined in relation to the outputted R signal.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Further, Claim 15 recites the limitation "the pixel values of the pixels that outputs the IR signal" in line 2.  However, multiple pixel having multiple pixel values have not been defined in relation to the outputted IR signal.  Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063427 A1 by Fengler et al. (hereinafter “Fengler”) in view of US 20170289467 A1 by Yamamoto (hereinafter “Yamamoto”).
Regarding Claim 1, Fengler discloses an imaging apparatus (endoscopic imaging system 10; [0032]; Fig. 1) comprising: a prism configured to separate incident light into light in red and infrared wavelength bands, light in a green wavelength band, and light in a blue wavelength band (three-sensor camera 13 comprising an optical beam splitter, which may be a plurality of dichroic prisms); and three image sensors configured to receive light in the red and infrared wavelength bands, light in the green wavelength band, and light in the blue wavelength band, respectively (three-sensor camera 13 comprising image sensors 34, 36, and 38; [0040]; Figs. 3A-B).
Fengler does not disclose wherein the image sensor which receives light in the red and infrared wavelength bands includes a filter comprising a first filter configured to pass light in the red wavelength band or to pass light in the red and infrared wavelength bands and a second filter configured to pass light in the infrared wavelength band and not to pass light in the red wavelength band.  However, Yamamoto discloses an endoscope device 1c including a dichroic prism 302b for splitting light to be incident on one of image sensors 303c, 304, and 305a.  The sensor 303c receives light across pixels 3035a and 3035b arranged as shown in Fig. 11 to generate blue and infrared signals, respectively.  Each pixel in the pixel groups 3035a and 3035b has a filter for transmitting light corresponding to the blue region or the infrared region ([0105-107]; Figs. 1, 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor receiving red and infrared light disclosed by Fengler with the sensor configuration disclosed by Yamamoto wherein an image sensor includes a filter with regions for transmitting visible and infrared light with the benefit of generating visible light signals and fluorescent signals from incident light (Yamamoto [0107]).
Regarding Claim 14, Fengler as modified by Yamamoto discloses the apparatus according to claim 1.  Fengler further discloses an image processing circuit configured to perform pixel interpolation processing (controller 14; [0032]; Fig. 1), wherein the image sensor which receives light in the red and infrared wavelength bands outputs an R signal for light and outputs an IR signal for light that (red and IR signals from image sensor 38; [0040]; Fig. 3a), and wherein a pixel value of a pixel that outputs the IR signal is interpolated with pixel values of the pixels that output the R signal located around the pixel that outputs the IR signal for generating a first display image (a full-color visible image is generated from spatial interpolation for red information based on NIR information in adjacent fields; [0041]).
Fengler does not disclose outputting an R signal for light that has passed through the first filter, an IR signal for light that has passed through the second filter, wherein a configuration of the filter provides an alternative arrangement of pixels that output the R signal and pixels that output the IR signal.  However, Yamamoto discloses the sensor 303c which receives light across pixels 3035a and 3035b arranged as shown in Fig. 11 to generate blue and infrared signals, respectively.  Each pixel in the pixel groups 3035a and 3035b has a filter for transmitting light corresponding to the blue region or the infrared region ([0105-107]; Figs. 1, 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor receiving red and infrared light disclosed by Fengler with the sensor configuration disclosed by Yamamoto wherein an image sensor includes a filter with regions for transmitting visible and infrared light with the benefit of generating visible light signals and fluorescent signals from incident light (Yamamoto [0107]).
Regarding Claim 15, Fengler as modified by Yamamoto discloses the apparatus according to claim 14.  Fengler further discloses interpolating pixel values of pixels that output the IR signal for generating a fluorescent image (a fluorescent image is generated from spatial interpolation for NIR information based on NIR information in adjacent fields; [0041]).
Fengler does not disclose wherein the pixel value of the pixel that outputs the R signal is interpolated with the pixel values of the pixels that output the IR signal located around the pixel that outputs the R signal.  However, Yamamoto discloses the endoscope device 1c including an arithmetic unit 40 for generating a visible light image and a fluorescent image from R, G, B, and IR signals.  The arithmetic unit 40 may perform image interpolation processing on the R signal to obtain the output image ([0074]; Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the interpolation process disclosed by Fengler to the red pixel information as disclosed by Yamamoto with the benefit of generating a fluorescence image signal (Yamamoto [0074]).
Regarding Claim 16, Fengler as modified by Yamamoto discloses the apparatus according to claim 15.  Fengler further discloses an image composition circuit configured to superimpose the fluorescent image on the first display image so as to generate a second display image (color and fluorescence image signals can be combined by controller 14 for display; [0032, 43]; Fig. 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fengler in view of Yamamoto as applied to claim 1 above, and further in view of US 20140055661 A1 by Imamura et al. (hereinafter “Imamura”).
Regarding Claim 3, Fengler as modified by Yamamoto discloses the apparatus according to claim 1.  Fengler does not disclose wherein pixels of an image sensor corresponding to the green wavelength band are arranged with a shift of a half pixel in at least one direction of a horizontal direction and/or a vertical direction with respect to pixels of an imaging element corresponding to the blue wavelength band.
However, Imamura discloses an imaging apparatus including an imaging device with a Bayer-array filter and optical elements M1 and M2 that are shifted by half of the pitch value.  As shown in Figs. 30-b, pixel groups Pg1 and Pg2 are offset in the y-direction.  The G1 region on Pg1 is offset by half the pitch value from the B region on Pg2 ([0205, 231]; Figs. 30a-b).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fengler with the shift in optical elements as disclosed by Imamura with the benefit of obtaining an image formed from both non-polarized and polarized light (Imamura [0205]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210007575 A1
US 20210137369 A1
US 20200100660 A1
US 20140163320 A1
US 20210058591 A1

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795